Citation Nr: 0017704	
Decision Date: 07/06/00    Archive Date: 07/11/00

DOCKET NO.  97-33 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
10 percent for patellofemoral syndrome of the right knee.

2.  Entitlement to an initial evaluation in excess of 
10 percent for patellofemoral syndrome of the left knee.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1954 to July 
1960.

The current appeal arose from an October 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi.  The RO, among other actions, 
granted entitlement to service connection for patellofemoral 
syndrome of the right knee and patellofemoral syndrome of the 
left knee as secondary to service-connected pes planus with 
postoperative status, limited motion of bunion surgery, and 
residual weight bearing callosity and assigned 10 percent 
disability evaluations for each knee, effective October 5, 
1995.  

The RO also granted entitlement to service connection for 
lumbar syndrome with degenerative changes as secondary to 
service-connected pes planus and assigned a 10 percent 
disability evaluation, effective October 5, 1995, and granted 
entitlement to service connection for chronic right ankle 
strain and chronic left ankle strain as secondary to service-
connected pes planus and assigned noncompensable evaluations 
for each ankle, effective October 5, 1995.

In October 1997, the RO continued the 50 percent evaluation 
for pes planus.  The veteran did not submit a notice of 
disagreement as to this determination.  Thus this claim is 
not otherwise considered part of the current appellate 
review.

In March 1998, the RO denied entitlement to service 
connection for a cervical spine disorder as secondary to the 
service-connected disabilities.  In March 1998 the veteran 
filed a notice of disagreement with the foregoing 
determination of the RO.  The RO did not issue a statement of 
the case.  This issue is addressed in the remand portion of 
this decision.

In August 1998, the Board of Veterans' Appeals (the Board) 
remanded to the RO the claims of entitlement to initial 
evaluations in excess of those assigned for the service-
connected disabilities for additional development and 
adjudicative actions.



In May 1999, the RO affirmed the denial of entitlement to 
initial evaluations in excess of those previously assigned 
for the service-connected disabilities.

In January 2000, the Board denied an evaluation in excess of 
10 percent for lumbar syndrome with degenerative changes.  
The Board granted initial evaluations of 10 percent for the 
service-connected right and left ankle strains, effective 
from October 5, 1995, to November 1, 1998, and denied an 
evaluation in excess of 0 percent from November 2, 1998.  

The Board also remanded the issues of entitlement to 
increased evaluations for the bilateral knee disabilities to 
the RO for further development and adjudicative actions.

In January 2000, the RO implemented the Board's January 2000 
determinations by granting 10 percent disability evaluations 
for the right and left ankles for the period between October 
5, 1995, to November 1, 1998.

In February 2000, the RO denied entitlement to evaluations in 
excess of 10 percent for left and right patellofemoral 
syndrome.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  Patellofemoral syndrome of the right knee is manifested 
by no more than slight impairment or additional functional 
loss due to pain or other pathology.

2.  Patellofemoral syndrome of the left knee is manifested by 
no more than slight impairment or additional functional loss 
due to pain or other pathology.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 
10 percent for patellofemoral syndrome of the right knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991);  
38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5257 (1999).

2.  The criteria for an initial evaluation in excess of 
10 percent for patellofemoral syndrome of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b);  38 C.F.R. §§ 
4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A July 1994 VA outpatient treatment report shows the veteran 
complained of chronic pain in his knees.  The examiner stated 
the veteran had degenerative joint disease of multiple 
joints.

A March 1996 VA examination report shows the veteran's knees 
had range of motion of 0 degrees to 140 degrees bilaterally.  
There was no redness, heat, or swelling noted.  The examiner 
stated there was tenderness to palpation about the 
patellofemoral joint of both knees, as well as pain with 
patella compression.

An August 1996 VA x-ray of the knees showed no bony 
abnormalities of either knee.

A July 1997 private x-ray of the knees revealed no evidence 
of fracture, dislocation, or destructive process.

A November 1998 VA examination report shows the veteran 
complained of constant pain and weakness in both knees.  
Physical examination of the right knee revealed full 
extension and 140 degrees of flexion.  He had no swelling or 
effusion and no retropatellar crepitation.  The examiner 
stated he could not find any point of tenderness.  His 
collateral ligaments were stable to varus and valgus stress 
in extension and at 30 degrees of flexion.  His anterior 
drawer test and posterior drawer test were negative.

X-rays of the right knee revealed some erosion of the 
subchondral bone high on the lateral femoral condyle.  There 
was no narrowing of the articular cartilage, osteophyte 
formation, or loose bodies.  The examiner stated he was 
unsure of the significance of this finding.

As to the left knee, the veteran had full extension and 
140 degrees of flexion.  There was no swelling, effusion, 
retropatellar crepitation or tenderness.  The collateral 
ligaments were stable to varus and valgus stress in extension 
and at 30 degrees of flexion.  The anterior drawer test and 
posterior drawer test were negative.

X-rays of the left knee revealed no narrowing of the 
articular cartilage osteophyte formation, subchondral 
sclerosis, or loose bodies.

The examiner stated that aside from the x-ray change of some 
erosion of the subchondral bone of the lateral femoral 
condyle, he could find no objective evidence or organic 
pathology in the right knee to explain the veteran's pain.  
As to the left knee, he stated upon physical and x-ray 
examination, he could find no objective evidence or organic 
pathology to explain the pain in the left knee.

The examiner stated that functional loss due to pain could 
not be measured or quantified.  He stated the functional 
ability may be compromised during acute flare-ups and that it 
was not feasible to estimate the additional range of motion 
loss due to pain on use during flare-ups.  The examiner 
stated he could find no evidence of nerve or muscle 
involvement and no weakness.  



Additionally, the examiner stated he could not find any 
significant cause for the veteran's pain which would prevent 
him from performing ordinary activities.  He stated the 
veteran's fatigue was vague and a subjective complaint, which 
could not be measured.  Finally, he stated there was very 
little evidence to substantiate the veteran's complaint of 
knee pain.

A February 2000 VA examination report shows the veteran 
reported his knees "constantly hurt him."  He stated he 
took Naprosyn and Tylenol for the pain.  The examiner noted 
he walked with a cane secondary to his bilateral knee 
disorder and bilateral ankle disorder.  He denied swelling or 
giving out of his knees.  

On physical examination the examiner noted the veteran walked 
slowly with the cane with a slight limp to the right.  Both 
knees were without swelling, redness, or tenderness.  There 
was crepitus with range of motion.  The anterior and 
posterior drawer signs were negative bilaterally.  Bilateral 
knee medial and lateral ligaments were stable at 30 degrees 
flexion and at full extension.

The right knee had active range of motion of 0 degrees to 
125 degrees.  Passive flexion was to 130 degrees with some 
associated pain.  The left knee had range of motion of 
0 degrees to 115 degrees without pain and to 125 degrees with 
pain.  The examiner noted there was no evidence of muscle 
atrophy associated with knee movement.  The veteran was 
unable to squat secondary to bilateral ankle braces.  Motor 
strength was 5/5.

X-rays of the knees revealed calcification at the insertion 
of quadriceps tendon into the patella bilaterally.  No other 
significant abnormalities were seen.  The impression was 
bilateral patellofemoral syndrome with associated knee pain.



Criteria

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  
In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1999).  

However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In the instant case the veteran is technically not seeking 
increased evaluations, since his appeal arises from the 
original assignment of disability evaluations.  In a claim 
for a greater original rating after an initial award of 
service connection, all of the evidence submitted in support 
of the veteran's claim is to be considered.  In initial 
rating cases, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999); 38 C.F.R. § 4.2 (1999).

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10 (1999).  

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (1999).

The United States court of Appeals for Veterans Claims 
(Court) has held that a claimant may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."" Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).

The Court held in Hicks v. Brown, 8 Vet. App. 417 (1995), 
that once degenerative arthritis is established by x-ray 
evidence, there are three circumstances under which 
compensation may be available for service-connected 
degenerative changes:



(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;

(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
unless the code or codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined, not added"; and 

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.

In addition, diagnostic code 5003 (5010) is to read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate regulation, 38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.

Finally, the Court noted that "Diagnostic Code 5003 and 
38 C.F.R. § 4.59 deem painful motion of a major joint or 
groups caused by degenerative arthritis that is established 
by x-ray evidence to be limited motion even though a range of 
motion may be possible beyond the point when pain sets in."  
Hicks v. Brown, 8 Vet. App. 417 (1995).

In cases of evaluation of musculoskeletal injuries there must 
be adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 (1999); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on the functional loss due to pain on use 
or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1997); DeLuca, supra.

The medical nature of the particular disability to be rated 
under a given diagnostic code determines whether the 
diagnostic code is predicated on loss of range of motion.  
VAOPGCPREC 09-98.  

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

In regards to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to the following 
considerations:  

(a) less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.);  

(b) more movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.);  

(c) weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.);  

(d) excess fatigability;  

(e) incoordination, impaired ability to 
execute skilled movements smoothly;  and 

(f) pain on movement, swelling, deformity 
or atrophy of disuse.  Instability of 
station, disturbance of locomotion, 
interference with sitting, standing and 
weight-bearing are related 
considerations.

38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  



Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.  

Under the criteria for impairment of the knee other than 
ankylosis, a 10 percent evaluation is assigned for slight 
impairment of a knee, a 20 percent evaluation is assigned for 
moderate impairment of a knee and a 30 percent evaluation is 
assigned for severe impairment of a knee as measured by the 
degree of recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (1999). 

A 20 percent evaluation may be assigned for cartilage, 
semilunar, dislocated, with frequent episodes of "locking," 
pain, and effusion into the joint.  38 C.F.R. § 4.71a; 
Diagnostic Code 5258 (1999).

Under Diagnostic Code 5260, flexion of the leg limited to 60 
degrees warrants a 0 percent evaluation; flexion limited to 
45 degrees warrants a 10 percent evaluation; flexion limited 
to 30 degrees warrants a 20 percent rating; and flexion 
limited to 15 degrees warrants a 30 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (1999).

Under Diagnostic Code 5261, extension of the leg limited to 5 
degrees warrants a 0 percent evaluation; extension limited to 
10 degrees warrants a 10 percent evaluation; extension 
limited to 15 degrees warrants a 20 percent evaluation; 
extension limited to 20 degrees warrants a 30 percent 
evaluation; extension limited to 30 degrees warrants a 40 
percent evaluation; and extension limited to 45 degrees 
warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (1999).




A 10 percent evaluation may be assigned for malunion of a 
tibia and fibula with slight knee or ankle disability, 20 
percent when moderate, and 30 percent when severe.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5262 (1999).

Normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (1999).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Initially the Board finds that the veteran's claims of 
entitlement to initial evaluations in excess of 10 percent 
for bilateral knee patellofemoral syndrome are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); that 
is, plausible claims have been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his bilateral knee patellofemoral syndrome (that are within 
the competence of a lay party to report) are sufficient to 
conclude that his claims for initial increased evaluations 
are well grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board is satisfied that as a result of the January 2000 
remand of the case to the RO for further development and 
adjudicative actions, all relevant facts have been properly 
developed to their full extent, and that VA has met its duty 
to assist.  Godwin v. Derwinski, 1 Vet. App. 419 (1991); 
White v. Derwinski, 1 Vet. App. 519 (1991).  In this regard, 
the veteran has been given the opportunity to submit 
additional evidence, and he has been afforded the benefit of 
contemporaneous, comprehensive VA examinations.

The Board is unaware of any additional evidence, VA or non-
VA, which has not already been requested and/or obtained in 
connection with the current appeal.  Thus, the Board finds 
that consideration of the claimant's appeal is accordingly 
proper at this time.

The Board notes that the RO has evaluated the service-
connected patellofemoral syndrome of the right knee and 
patellofemoral syndrome of the left knee by analogy to 
instability of the knee.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

In a General Counsel opinion, VAOGCPREC 23-97, the General 
Counsel established that when a claimant has arthritis and is 
rated under instability of the knee, that those two 
disabilities may be rated separately under 38 C.F.R. Part 4, 
Diagnostic Codes 5003 or 5010 and Diagnostic Code 5257.  See 
also VAOPGCPREC 9-98 (August 14, 1998).  However, here, the 
evidence has not shown that the veteran has arthritis in 
either knee on the basis of radiographic studies, muchless 
has such disorder in either knee been service-connected.  

Additionally, although the RO has evaluated the veteran's 
right and left knees by analogy to instability of the knee, 
the medical evidence has not established any instability of 
either knee.  Therefore, separate evaluations for arthritis 
with limitation of motion and instability are not warranted 
as to either knee.  See id.

Patellofemoral syndrome of the right knee

After having reviewed the evidence of record, the Board finds 
that the preponderance of the evidence is against an initial 
evaluation in excess of 10 percent for patellofemoral 
syndrome of the right knee.  In March 1996 the range of 
motion of the right knee was 0 degrees to 140 degrees.  There 
was no redness, heat, or swelling.  The examiner noted there 
was tenderness to palpation about the patellofemoral joint, 
as well as pain with patella compression.

In November 1998, range of motion of the right knee was 
0 degrees to 140 degrees.  There was no swelling, effusion, 
or retropatellar crepitation.  The examiner noted he could 
not find a point of tenderness.  The collateral ligaments 
were stable to varus and valgus stress at both 0 degrees 
extension and 30 degrees of flexion.  Anterior drawer test 
and posterior drawer test were negative.  The examiner stated 
he could not find objective evidence or organic pathology to 
explain the veteran's pain in the right knee.

In February 2000, range of motion of the right knee was 
0 degrees to 125 degrees without pain and flexion to 
130 degrees with some associated pain.  There was no evidence 
of muscle atrophy.  Motor strength was 5/5.

The Board finds that the evidence described above is 
indicative of no more than a 10 percent evaluation for the 
right knee.  First, the evidence has not established that the 
veteran's right knee has moderate recurrent subluxation or 
lateral instability to warrant an increased evaluation under 
Diagnostic Code 5257.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  In fact, the veteran's right knee has been shown to be 
stable to varus and valgus testing.  Anterior drawer test and 
posterior drawer test have been consistently negative.

Additionally, the evidence does not warrant an evaluation 
greater than 10 percent either due to actual limitation of 
motion or the functional equivalent of limitation of motion.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The November 1998 VA examination report shows the examiner 
stated that functional loss due to pain could not be 
measured.  He stated that functional ability may be 
compromised during acute flare-ups, but that such amount 
could not be quantified.  He added that there was no evidence 
of muscle atrophy or weakness.  The examiner stated there was 
very little evidence to substantiate the veteran's complaint 
of right knee pain.  Such clinical findings are indicative of 
no more than a 10 percent disability evaluation for the right 
knee.  See 38 C.F.R. §§ 4.40, 4.45.  

Therefore, although the veteran has alleged he has 
significant right knee impairment, such allegation has not 
been substantiated by the medical evidence.  His range of 
motion, at worst, has been shown to be 0 degrees to 
125 degrees, which would not warrant an increased evaluation 
under Diagnostic Codes 5260 or 5261.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.

In order to warrant an evaluation in excess of 10 percent 
there must be the actual or functional equivalent of 
limitation of flexion to 30 degrees or the actual or 
functional equivalent of limitation of extension to 15 
degrees.  The preponderance of the evidence reflects that 
there is no more than the functional equivalent of minimal 
limitation of motion and thus no more than a 10 percent 
disability evaluation is warranted for patellofemoral 
syndrome of the right knee.

The veteran is competent to report his right knee symptoms.  
In a recent statement, he asserted that when he was examined 
in February 2000, his right knee was not "flared up" 
because he had taken medication and that had he not taken 
medication, the clinical findings would have been different 
(i.e., worse than those reported).  Even accepting the 
veteran's statement that he has flare-ups in his right knee, 
the Board notes the 10 percent evaluation contemplates 
exacerbations of the disability.  See 38 C.F.R. § 4.1 (the 
degrees of disability specified in the Rating Schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations).

Additionally, it must be noted that the clinical findings in 
the March 1996, November 1998, and February 2000 examination 
reports do not differ substantially and establish that the 
veteran's patellofemoral syndrome of the right knee is no 
more than 10 percent disabling.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5257, 5260, 5261. 

Therefore, to the extent the veteran has asserted that an 
evaluation in excess of 10 percent is warranted because of 
severe problems he has with his right knee, the Board finds 
the medical findings do not support his assertions for the 
reasons stated above.  Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991).  In this regard the Board has considered 
assignment of an increased evaluation for the disability of 
the right knee with application of the criteria of additional 
diagnostic codes.  As the veteran does not have malunion of a 
tibia with moderate knee or ankle disability, he does not 
meet the criteria for assignment of a 20 percent evaluation 
under diagnostic code 5262.  Also, he does not have 
dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint, thereby 
precluding assignment of an increased evaluation of 20 
percent under diagnostic code 5258.

In view of the denial of entitlement to an initial evaluation 
in excess of 10 percent for the veteran's right knee 
disability, the Board finds no basis upon which to predicate 
the assignment of "staged" ratings.  See Fenderson, supra.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 10 percent for patellofemoral 
syndrome of the right knee.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).

Patellofemoral syndrome of the left knee

After having reviewed the evidence of record, the Board finds 
that the preponderance of the evidence is against an initial 
evaluation in excess of 10 percent for patellofemoral 
syndrome of the left knee.  In March 1996, range of motion of 
the left knee was 0 degrees to 140 degrees.  There was no 
redness, heat, or swelling.  The examiner noted there was 
tenderness to palpation about the patellofemoral joint, as 
well as pain with patella compression.

In November 1998, range of motion of the left knee was 
0 degrees to 140 degrees.  There was no swelling, effusion, 
retropatellar crepitation, or tenderness.  The collateral 
ligaments were stable to varus and valgus stress at both 
0 degrees extension and 30 degrees of flexion.  Anterior 
drawer test and posterior drawer test were negative.  The 
examiner stated he could not find objective evidence or 
organic pathology to explain the veteran's pain in the left 
knee.

In February 2000 range of motion of the left knee was 
0 degrees to 115 degrees without pain and flexion to 
125 degrees with some associated pain.  There was no evidence 
of muscle atrophy.  Motor strength was 5/5.

The Board finds that the evidence described above is 
indicative of no more than a 10 percent evaluation for the 
left knee.  First, the evidence has not established that the 
veteran's left knee has moderate recurrent subluxation or 
lateral instability to warrant an increased evaluation under 
Diagnostic Code 5257.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  In fact, the veteran's left knee has been shown to be 
stable to varus and valgus testing.  Anterior drawer test and 
posterior drawer test have been consistently negative.
Additionally, the evidence does not warrant an evaluation 
greater than 10 percent either due to actual limitation of 
motion or the functional equivalent of limitation of motion.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In the November 
1998 VA examination report, the examiner stated that 
functional loss due to pain could not be measured.  He stated 
that functional ability may be compromised during acute 
flare-ups, but that such amount could not be quantified.  He 
added that there was no evidence of muscle atrophy or 
weakness.  The examiner stated there was very little evidence 
to substantiate the veteran's complaint of left knee pain.  
Such clinical findings are indicative of no more than a 
10 percent disability evaluation for the left knee.  See 
38 C.F.R. §§ 4.40, 4.45.  

Therefore, although the veteran has alleged he has 
significant left knee impairment, such allegation has not 
been substantiated by the medical evidence.  His range of 
motion, at worst, has been shown to be 0 degrees to 
115 degrees, which would not warrant an increased evaluation 
under Diagnostic Codes 5260 or 5261.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.

In order to warrant an evaluation in excess of 10 percent 
there must be the actual or functional equivalent of 
limitation of flexion to 30 degrees or the actual or 
functional equivalent of limitation of extension to 15 
degrees.  The preponderance of the evidence reflects that 
there is no more than the functional equivalent of minimal 
limitation of motion and thus no more than a 10 percent 
disability evaluation is warranted for patellofemoral 
syndrome of the left knee.

The veteran is competent to report his left knee symptoms.  
In a recent statement, he asserted that when he was examined 
in February 2000, his left knee was not "flared up" because 
he had taken medication and that had he not taken medication, 
the clinical findings would have been different (i.e., worse 
than those reported).  Even accepting the veteran's statement 
that he has flare-ups in his left knee, the Board notes the 
10 percent evaluation contemplates exacerbations of the 
disability.  See 38 C.F.R. § 4.1 (the degrees of disability 
specified in the Rating Schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations).

Additionally, it must be noted that the clinical findings in 
the March 1996, November 1998, and February 2000 examination 
reports do not differ substantially and establish that the 
veteran's patellofemoral syndrome of the left knee is no more 
than 10 percent disabling.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5257, 5260, 5261. 

Therefore, to the extent the veteran has asserted that an 
evaluation in excess of 10 percent is warranted because of 
severe problems he has with his left knee, the Board finds 
the medical findings do not support his assertions for the 
reasons stated above.  Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991).

In view of the denial of entitlement to an initial evaluation 
in excess of 10 percent for the veteran's left knee 
disability, the Board finds no basis upon which to predicate 
the assignment of "staged" ratings.  See Fenderson, supra.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 10 percent for patellofemoral 
syndrome of the left knee.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


Extraschedular Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 U.S.C.A. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.



In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
determined that the veteran's left and right knee 
disabilities did not present an exceptional or unusual 
disability picture to warrant referral to the VA Under 
Secretary for Benefits or the Director of the VA Compensation 
and Pension Service.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where the 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

For example, it has not been shown that patellofemoral 
syndrome of either knee has resulted in frequent 
hospitalizations or caused marked interference in employment.  
The Board notes that in November 1998 the VA examiner stated 
he could not find any significant cause for the veteran's 
pain which would prevent him from performing ordinary 
activities.  

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
bilateral knee patellofemoral syndrome.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.




ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for patellofemoral syndrome of the right knee is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for patellofemoral syndrome of the left knee is denied.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

As the Board noted earlier, the veteran filed a notice of 
disagreement with the RO's March 1998 denial of entitlement 
to service connection for a cervical spine disorder as 
secondary to service-connected disabilities.  


Where there has been an initial RO adjudication of a claim 
and a notice of disagreement as to its denial, the claimant 
is entitled to a statement of the case, and the RO's failure 
to issue a statement of the case is a procedural defect 
requiring remand.  Godfrey v. Brown, 7 Vet. App. 398 (1995); 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is remanded to the RO for the following 
action:

The RO should issue a statement of the 
case referable to the denial of 
entitlement to service connection for a 
cervical spine disorder as secondary to 
service-connected disabilities.  The 
veteran should be notified of the need to 
timely file a substantive appeal if he 
wishes appellate review of his claim.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

